Name: Commission Regulation (EEC) No 3692/87 of 9 December 1987 amending Regulation (EEC) No 2288/83 establishing the list of biological or chemical substances provided for in Article 60 (1) (b) of Council Regulation (EEC) No 918/83 setting up a Community system of reliefs from customs duty
 Type: Regulation
 Subject Matter: tariff policy;  chemistry
 Date Published: nan

 Avis juridique important|31987R3692Commission Regulation (EEC) No 3692/87 of 9 December 1987 amending Regulation (EEC) No 2288/83 establishing the list of biological or chemical substances provided for in Article 60 (1) (b) of Council Regulation (EEC) No 918/83 setting up a Community system of reliefs from customs duty Official Journal L 347 , 11/12/1987 P. 0016 - 0017 Finnish special edition: Chapter 2 Volume 4 P. 0274 Swedish special edition: Chapter 2 Volume 4 P. 0274 *****COMMISSION REGULATION (EEC) No 3692/87 of 9 December 1987 amending Regulation (EEC) No 2288/83 establishing the list of biological or chemical substances provided for in Article 60 (1) (b) of Council Regulation (EEC) No 918/83 setting up a Community system of reliefs from customs duty THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 918/83 of 28 March 1983 setting up a Community system of reliefs from customs duty (1), as amended by Commission Regulation (EEC) No 3691/87 (2), and in particular Article 143 (1) thereof, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (3), and in particular Article 15 thereof, Whereas the classification of biological or chemical substances set out in the list annexed to Commission Regulation (EEC) No 2288/83 (4), as last amended by Regulation (EEC) No 2340/86 (5), is based on use of the Customs Cooperation Council Nomenclature; whereas the Customs Cooperation Council approved the International Convention on the Harmonized Commodity Description and Coding System (hereinafter referred to as the 'HS') on 14 June 1983; whereas it is provided that with effect from 1 January 1988 the HS will replace the present nomenclature in respect of international trade; Whereas the classification of the goods in question must therefore be adopted in so far as it must be based on use of the HS, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EEC) No 2288/83 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1988. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 December 1987. For the Commission COCKFIELD Vice-President (1) OJ No L 105, 23. 4. 1983, p. 1. (2) See page 8 of this Official Journal. (3) OJ No L 256, 7. 9. 1987, p. 1. (4) OJ No L 220, 11. 8. 1983, p. 13. (5) OJ No L 203, 26. 7. 1986, p. 15. ANNEX 'ANNEX 1.2.3 // // // // Reference No // HS heading No // Description // // // // // 2845 90 90 // Helium-3 // // 2845 90 90 // (Oxygen-18) Water // 20273 // 2901 29 90 // 3-Methylpent-1-ene // 20274 // 2901 29 90 // 4-Methylpent-1-ene // 20275 // 2901 29 90 // 2-Methylpent-2-ene // 20276 // 2901 29 90 // 3-Methylpent-2-ene // 20277 // 2901 29 90 // 4-Methylpent-2-ene // 25634 // 2902 19 10 // P-Mentha-1 (7), 2-diene beta-Phellandrene // 14769 // 2903 69 00 // 4,4-Dibromobiphenyl // 17305 // 2904 10 00 // Ethyl methanesulphonate // 14364 // 2923 90 00 // Decamethonium bromide (INN) // 20641 // 2926 90 90 // 1-Naphtonitrile // 20642 // 2926 90 90 // 2-Naphtonitrile // 22830 // 2936 21 00 // Retinyl acetate // 21887 // 3507 90 00 // Phosphoglucomutase' // // //